Citation Nr: 1704122	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and venous insufficiency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from July 1965 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
 
The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and venous insufficiency is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service connection for hypertension. 

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, a May 2005 rating decision denied entitlement to service connection for hypertension based on a finding that it did not occur in service and was not related to service-connected diabetes mellitus, type II.  The rating decision noted that there was no evidence of diabetic nephropathy, which would indicate that the Veteran's hypertension was a complication of diabetes.  The Veteran did not appeal this decision. 

The pertinent evidence of record at the time of the May 2005 rating decision included the Veteran's service medical records; VA Medical Center (VAMC) treatment records; a July 2004 VA examination report, noting a diagnosis of hypertension; and a February 2005 VA examination report in which the examiner opined that the Veteran's hypertension was not caused by or a result of his diabetes. 

The pertinent evidence that has been received since the May 2005 rating decision includes statements from the Veteran in which he contends that his hypertension is caused by his service-connected venous insufficiency; additional VAMC treatment notes showing treatment for hypertension; and a June 2007 opinion from a private physician, Dr. W. S., who stated that the Veteran's diabetic condition is a direct cause of his hypertension.  

The Board finds that the Veteran's contention that his hypertension may be caused or aggravated by his service-connected venous insufficiency and Dr. W. S.'s opinion that the Veteran's hypertension is caused by diabetes constitute new and material evidence.  The Board notes that this evidence is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, reopening the claim of entitlement to service connection for hypertension is warranted.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the claim of entitlement to service connection for hypertension is decided. 

The Veteran claims that his hypertension was caused or chronically worsened by service-connected diabetes mellitus, type II, and/or service-connected venous insufficiency.  Of record is a February 2005 VA opinion that the Veteran's hypertension is not caused by or a result of his diabetes mellitus, type II.  Thereafter, in June 2007, Dr. W. S. opined that the Veteran's diabetes caused his hypertension because it predated the development of hypertension.  However, Dr. W. S. did not adequately explain this rationale or cite to supporting clinical data in providing his opinion.  Thus, the opinion is of limited probative value.  In view of these conflicting opinions, the Board concludes that a new VA examination and opinion is warranted to clarify whether there is a nexus between the Veteran's service-connected diabetes mellitus and his hypertension.  In addition, neither opinion of record addresses whether the Veteran's hypertension is aggravated by service-connected diabetes mellitus, or whether his hypertension is caused or aggravated by service-connected venous insufficiency.  

Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of his hypertension, to include whether it is caused or aggravated by his service-connected diabetes mellitus and/or venous insufficiency.  Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must review the claims file and should note that review in the report.  Any indicated studies should be performed.  

Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's hypertension was caused by a service-connected disability, to specifically include diabetes mellitus, type II, and/or venous insufficiency.

The examiner should also provide an opinion as to whether there is a 50 percent or greater probability that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progress of the disability) by a service-connected disability, to specifically include diabetes mellitus, type II, and/or venous insufficiency.

The rationale for all opinions expressed must be provided.

3.  After the above development is completed, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


